                                                  July 9, 2021

  BY ECF

  Honorable Paul A. Engelmayer
  United States District Judge
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square, Courtroom 1305
  New York, NY 10007

  Re:    United States v. Ronnell Booth,
         15 Cr. 312 (PAE)

  Dear Judge Engelmayer:
         I write on behalf of the parties regarding the upcoming VOSR status
  conference in the above-captioned case, which is currently scheduled for July 15, 2021
  at 10:30 a.m. Without objection from the Government, and with the consent of
  Ronnell Booth’s supervising officer from United States Probation, I respectfully
  request a 30-day adjournment of the status conference.
                                                  Respectfully Submitted,




                                                  And
                                                  Andrew
                                                     drew J. Dalack,
                                                             Dalack, Esq.
                                                  Assistant
                                                  A  i      Federal
                                                            F d lD  Defender
                                                                      f d
                                                  Federal Defenders of New York, Inc.
                                                  (212) 417-8768 | (646) 315-1527


GRANTED. The conference is adjourned to August 25, 2021 at 2:30 p.m. The
Clerk of Court is requested to terminate the motion at Dkt. No. 78.          7/12/2021
                                                  SO ORDERED.

                                                                  
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge
